Citation Nr: 1503625	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bone pain, infections, fractures, weakness, numbness, anemia, skin blisters, and porphyria cutanea tarda, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue, dizziness, hair loss, memory problems, and abnormal protein in the blood, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for multiple myeloma, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

6.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

8.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for hearing loss pursuant to the provisions of 38 U.S.C.A. § 1151.

9.  Entitlement to service connection for headaches, joint pain, indigestion, insomnia, and respiratory problems, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

10.  Entitlement to service connection for arthritis of the hands, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

11.  Entitlement to service connection for AL amyloidosis, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

12.  Entitlement to service connection for fibrocystic disease, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

13.  Entitlement to service connection for arthritis of the back, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

14.  Entitlement to service connection for psoriasis, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

15.  Entitlement to service connection for hyperlipidemia, including as due to herbicide exposure or as secondary to a service-connected skin disorder.

16.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), including as due to military sexual trauma or as secondary to a service-connected skin disorder. 

17.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for diabetes mellitus pursuant to the provisions of 38 U.S.C.A. § 1151.

18.  Entitlement to service connection for hypertension, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for hypertension pursuant to the provisions of 38 U.S.C.A. § 1151.

19.  Entitlement to service connection for allergies, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for allergies pursuant to the provisions of 38 U.S.C.A. § 1151.

20.  Entitlement to service connection for asthma, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for asthma pursuant to the provisions of 38 U.S.C.A. § 1151.  

21.  Entitlement to service connection for headaches, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for headaches pursuant to the provisions of 38 U.S.C.A. § 1151.

22.  Entitlement to service connection for arthritis of the knees, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for arthritis of the knees pursuant to the provisions of 38 U.S.C.A. § 1151.

23.  Entitlement to service connection for carpal tunnel syndrome, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for carpal tunnel syndrome pursuant to the provisions of 38 U.S.C.A. § 1151.

24.  Entitlement to service connection for congestive heart failure, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for congestive heart failure pursuant to the provisions of 38 U.S.C.A. § 1151.

25.  Entitlement to service connection for hypothyroidism, including as due to herbicide exposure or as secondary to a service-connected skin disorder, or entitlement to compensation for hypothyroidism pursuant to the provisions of 38 U.S.C.A. § 1151.

26.  Entitlement to service connection for fibromyalgia, including as due to herbicide exposure or to PTSD or as secondary to a service-connected skin disorder.

27.  Entitlement to service connection for a left shoulder disorder, including as secondary to arthritis of the knees.

28.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) following August 2009, May 2012, August 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for further development, most recently in April 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(The Board recognizes that the RO has not specifically certified most of the issues listed above as being on appeal; however, such a certification is not a jurisdictional requirement for the Board.  The Board has jurisdiction over all issues addressed in any substantive appeal that is timely filed after issuance of a statement of the case by the RO.  Given that the record in this case has been entirely converted to an electronically stored file, the Board is now privy to appeals (VA Form 9) filed as recently as July and September 2014, and consequently will address those issues.)


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for which there has been a perfected appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that she has received ongoing treatment at various facilities associated with the VA St. Louis Health Care System, including facilities associated with both the Jefferson Barracks and John Cochran Divisions.  Records in the file specifically document treatment from care providers at facilities associated with the VA St. Louis Health Care System dated most recently in March 2013.  However, the Veteran submitted a statement in July 2014 indicating that she had received treatment at VA facilities as recently as June 2014, including multiple outpatient visits and inpatient hospitalizations.  However, with the exception of a three-page excerpt documenting treatment in early 2014, no records for the period more recent than March 2013 from the VA St. Louis Health Care System are present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the VA St. Louis Health Care System, dating from March 2013 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board recognizes that the present case, which involves allegations of a personal assault (the alleged rape of the Veteran in her barracks while she was on active duty), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor; nor has she been provided a list of those alternative sources from which she could submit evidence to help substantiate the stressor incident.  As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Credible supporting evidence that a claimed in-service stressor occurred is important in light of the specific elements necessary to substantiate a service connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2014).  Regarding the Veteran's claimed in-service stressor, the Board notes that the Veteran has contended that her claimed PTSD is related to an incident in service in which she was raped while asleep in her barracks.  The Veteran has contended that her job performance suffered after this incident, which she did not report to anyone.  

Under the circumstances of this case, the Board believes that additional effort should be undertaken to allow the Veteran to submit any corroborating evidence, to include supportive statements from other individual(s) who may be able to provide corroborative evidence of the Veteran's claimed personal assault stressor.  Therefore, on remand, the AOJ must search for other evidence corroborating the assault.  Furthermore, as instructed in the remand, the Veteran must be notified if the search for corroborating information leads to negative results.

Regarding the Veteran's claims for service connection for allergies, asthma, and fibromyalgia, service treatment records reflect that she was seen on multiple occasions in service for complaints of feeling "tired" and being unable to keep up with requirements for running and exercise.  When the Veteran was seen in February 1981, her treating physician stated that he could "find no medical reason for her being unable to keep up with her peers."  She was additionally seen for complaints of fatigue and muscle soreness in January 1981, September 1981, March 1982, and November 1983, although no diagnoses were assigned at any point during service.  Similarly, the Veteran was seen on multiple occasions while on active duty for respiratory complaints.  She was seen for complaints of chest pain and coughing up blood in December 1980 and was diagnosed with upper respiratory infection and costochondritis at that time.  She was diagnosed with bronchitis and rhinitis in January 1981 and was seen for continued complaints of coughing in April 1981; at that time she was assigned a rule-out diagnosis of pneumonia as well as a diagnosis of upper respiratory infection.  She was again diagnosed with upper respiratory infections on two occasions in March 1982.  Post-service treatment records reflect that the Veteran carries current diagnoses of asthma and allergic rhinitis and has sought treatment on multiple occasions for these disorders and has been seen for complaints of seasonal allergies.  She has also been diagnosed with fibromyalgia, for which she continues to be followed by treatment providers.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as in-service experiences of fatigue, malaise, or respiratory problems.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she cannot testify, as she would be medically incompetent to do, about a diagnosis or the etiology of her claimed disorders.  Id.

Thus, on remand, the Veteran must be afforded VA examination in order to obtain an etiological opinion concerning her claimed asthma, allergies, and fibromyalgia based on both examination and a thorough review of her claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for asthma, allergies, and fibromyalgia.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination(s) by a qualified professional(s), who must review the Veteran's claims file and her assertions and offer a well-reasoned etiological opinion as to whether any diagnosed fibromyalgia, asthma, allergies, or any other 1diagnosed respiratory disorder is directly linked to the Veteran's time on active duty, including in particular to her documented complaints of fatigue, malaise, and respiratory problems during active duty.  The Veteran's contentions must be discussed in the context of any medical opinion.

Specifically regarding her claim for service connection for an acquired psychiatric disorder, the Veteran had previously argued that she had psychiatric disability due to sexual trauma experienced during military service.  An examination and medical opinion were provided on that question in February 2012.  Since that time, in a May 2012 statement, the Veteran has contended that she developed a major depressive disorder secondary to her service-connected eczema and/or the medications used to treat the eczema.  This secondary service connection question has not yet been addressed by an examiner.  

At the VA examination conducted in February 2012, the Veteran reported that she had been raped in 1981 while in service.  The examiner diagnosed the Veteran with major depressive disorder but found that she did not meet the diagnostic criteria to establish a diagnosis of PTSD.  The examiner found the Veteran's major depressive disorder to be due to "current life circumstances," not the in-service attack.  However, the examiner did not offer an opinion as to whether the disorder was otherwise linked to the Veteran's time in service, not just to the alleged assault.  Further, as noted above, because the Veteran had not yet claimed a relationship between her psychiatric problems and her service-connected skin disorder, the examiner did not offer an opinion as to that possibility.  In that connection, the Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Thus, the Board finds that additional VA medical examination and opinions are required to address these contentions.  

With regard to the remaining issues, in a May 2014 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for entitlement to service connection for bone pain, infections, fractures, weakness, numbness, anemia, skin blisters, porphyria cutanea tarda; for fatigue, dizziness, hair loss, memory problems, and abnormal protein in the blood; for irritable bowel syndrome; for multiple myeloma; for sleep apnea; for sinusitis; and for tinnitus.  In that decision, the RO also denied the Veteran's claims for service connection for joint pain, indigestion, insomnia, and respiratory problems; for arthritis of the hands; for AL amyloidosis; for fibrocystic disease; for arthritis of the back; for psoriasis; and for hyperlipidemia.  Also in the May 2014 rating decision, the RO denied the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  In a June 2014 statement, the Veteran submitted correspondence expressing disagreement with the denial of these claims.  The Board finds that the June 2014 statement represents a timely notice of disagreement as to these actions by the RO.  See 38 C.F.R. § 20.201 (2014).  However, the RO has not issued a statement of the case on these issues, and as a result no appeal has been perfected.  While the RO may be in the process of preparing a statement of the case, the United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send to the Veteran and her representative a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2014).  The Veteran must be specifically told of the information or evidence she should submit and of the information or evidence that VA will obtain with respect to her claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than her service records, as defined in 38 C.F.R. § 3.304(f)(5).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

2.  The AOJ must obtain from the VA St. Louis Health Care System any available medical records pertaining to the Veteran's treatment at any associated facility at any time from March 2013 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The AOJ should also contact the Veteran to offer assistance in corroborating the occurrence of any in-service assault.  The AOJ should search for any evidence suggested by the Veteran.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must again be scheduled for VA examinations and notified that failure to report to the scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2014). 

Respiratory examination-The Veteran must be scheduled for VA examination concerning her claimed allergies and asthma.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether her allergies, asthma, or any other diagnosed respiratory disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's service treatment records, which reflect multiple instances of treatment for respiratory complaints, must be discussed.    

The examiner must also offer an opinion as to whether it is at least as likely as not that any diagnosed respiratory disorder has been caused or made chronically worse by her service-connected skin disorder or the medications used to treat that disorder. 

Fibromyalgia examination-The Veteran must also be scheduled for VA examination concerning her diagnosed fibromyalgia.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether her fibromyalgia is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's contentions regarding her in-service experiences of fatigue and malaise, as well as the multiple references to such in her service treatment records, must be discussed.  

The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's fibromyalgia has been caused or made chronically worse by her service-connected skin disorder, including medications used to treat the disorder, or by any diagnosed acquired psychiatric disorder. 

Psychiatric examination-Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD, major depressive disorder, or any other acquired psychiatric disorder.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign diagnoses for each acquired psychiatric disorder the Veteran experiences.  The examiner must specifically provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, to include in particular as due to the alleged in-service assault.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's alleged in-service stressor and must specifically address whether the alleged stressor is adequate to support a diagnosis of PTSD; and whether her symptoms are related to the alleged stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to her active military service.  The examiner must discuss the Veteran's contentions concerning the alleged in-service assault and continuity of symptomatology, as well as the VA examiner's February 2012 statements concerning the diagnosis of major depressive disorder and its likely relation to service.  

The examiner must also offer an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder has been caused or made chronically worse by her service-connected skin disorder or the medications used to treat that disorder. The examiner must refer to the record and/or medical principles relied on to determine whether psychiatric disability is attributable to military service or was caused or made worse by eczema or treatment therefor. 

Each examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by each reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain each opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement, including on a secondary basis, must be set forth. 

4.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination requests.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

6.  Appropriate action must be taken pursuant to 38 C.F.R. § 19.26 in response to the Veteran's timely notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the denial of the Veteran's petition to reopen previously denied claims for entitlement to service connection for bone pain, infections, fractures, weakness, numbness, anemia, skin blisters, porphyria cutanea tarda; for fatigue, dizziness, hair loss, memory problems, and abnormal protein in the blood; for irritable bowel syndrome; for multiple myeloma; for sleep apnea; for sinusitis; and for tinnitus; as well as her claims for service connection for joint pain, indigestion, insomnia, and respiratory problems; for arthritis of the hands; for AL amyloidosis; for fibrocystic disease; for arthritis of the back; for psoriasis; and for hyperlipidemia; and her claim for entitlement to a TDIU.  If, and only if, a timely substantive appeal is filed, these issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

